DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 22 September 2021 has been entered.  Claims 1-20 are currently pending. 

Response to Arguments
Applicant's arguments filed 22 September 2021 have been fully considered but they are not persuasive. 
First, the Applicant argues against the motivation to combine Otsuka and Dionne. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would readily recognize the advantages provided by the combination, as disclosed in the prior Office Action.


Second, the Applicant argues that the combination of references does not teach or suggest each and every feature of the claim. 
Despite the Applicant’s assertion that each and every feature of the claim is not taught, the Applicant has provided no evidence that any specific feature is not taught; instead, the Applicant argues against references individually and asserts that the claim as a whole is not taught.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Dionne does not “transform” the main reference, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Third, the Applicant argues that the duct of Otsuka does not “provide[s] any laminar flow control or subsequent reduction in drag of the vehicle”. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the duct provides… laminar flow control or subsequent reduction in drag of the vehicle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the laminar flow control duct must provide laminar flow control, the Examiner respectfully disagrees.  While there are certain structures which may be used to ensure laminar flow control, there does not appear to be an acknowledged structure in the art which is a duct specifically crafted to provide laminar flow control; therefore, unless a specific structural difference is claimed which would result in the intended function of laminar flow control, it is understood that “laminar flow control duct” is a purely descriptive term which does not impart specific structures or features.  Respectfully, the Examiner reminds the Applicant that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Fourth, the Applicant argues that Dionne does not show “peripherally arranged inlet holes to provide active laminar flow control”.  
The Examiner notes that the wording of the claim language is that “the aerodynamic surface comprises a plurality of orifices whereby the laminar flow control duct is in fluid communication with the aerodynamic surface”, and that Dionne is shown to provide such a structure (see Fig. 4A-B, alternate heat exchanger inlet duct 46 is shown to have a grate which forms a plurality of orifices whereby the duct is in fluid communication with the exterior surface 18 of the nacelle compartment 16).  The Applicant has not addressed this structure in Dionne. 
The Applicant further argues that Dionne is “silent with respect to at least “the airflow is received by the housing from the laminar flow control duct in response to the electric motor driving the compressor” as recited in claim 1”, and is silent to similar language as recited in claim 10, but instead argues that the air drawn into the opening of Dionne is drawn in passively, because of the pressure difference developed.  
Respectfully, the Examiner notes that Dionne is not relied upon to teach the method of drawing air into the duct.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (Published U.S. Patent Application No. 20070000231) in view of Dionne (U.S. Patent No. 6651929), Baker (U.S. Patent No. 6236184), and Pal et al. (Published U.S. Patent Application No. 20170175748).
Regarding claim 1, Otsuka (Fig. 1-10) teaches an active laminar flow control arrangement for an aircraft (It should be noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this instance, the claimed use of the flow control arrangement for an aircraft does not differentiate the claimed apparatus from a prior art apparatus, as the prior art apparatus teaches all of the structural limitations of the claim.), comprising: 
a surface of the [vehicle] (rear parcel shelf 9); 
a laminar flow control duct (suction duct 10), wherein the surface comprises [an orifice] whereby the laminar flow control duct is in fluid communication with the surface (see Fig. 2, airflow enters suction duct 10 through an orifice in rear parcel shelf 9); 
a converter (DC-DC converter 12) comprising a housing (frame 21), wherein the laminar flow control duct is coupled to the housing (see Fig. 2, suction duct 10 is coupled to DC-DC converter 12 and its housing); 
a compressor (suction fan 11) coupled to the housing (see Fig. 4); and 
an electric motor operably coupled to the compressor (for suction fan 11 to run it must inherently have a motor); 
wherein the laminar flow control duct is configured to receive an airflow from the surface (see Fig. 2, airflow enters suction duct 10 through an orifice in rear parcel shelf 9), and 
the airflow (see unlabeled arrows shown in Fig. 2 and 4) is received by the housing from the laminar flow control duct in response to the electric motor driving the compressor (see Fig. 2 and 4-5, unlabeled arrows flow from the suction duct 10 into the battery case 8 and then into the electrical packaging unit 7, wherein the electrical packaging unit 7 has frame 21 as the housing, when the suction fan 11 is operated).
Otsuka is silent regarding 
an aerodynamic surface of the aircraft; 
a laminar flow control duct, wherein the aerodynamic surface comprises a plurality of orifices whereby the laminar flow control duct is in fluid communication with the aerodynamic surface; 
wherein the laminar flow control duct is configured to receive an airflow from the aerodynamic surface. 
However, Dionne (Fig. 4A-B) teaches an active laminar flow control arrangement for an aircraft, comprising: 
an aerodynamic surface of the aircraft (exterior surface 18 of the nacelle compartment 16); 
a laminar flow control duct (alternate heat exchanger inlet duct 46), wherein the aerodynamic surface comprises a plurality of orifices whereby the laminar flow control duct is in fluid communication with the aerodynamic surface (see Fig. 4A-B, alternate heat exchanger inlet duct 46 is shown to have a grate which forms a plurality of orifices whereby the duct is in fluid communication with the exterior surface 18 of the nacelle compartment 16); 
wherein the laminar flow control duct is configured to receive an airflow from the aerodynamic surface (see airflow arrows in Fig. 4A). 
It would have been obvious to one skilled in the art at the time of the invention to include an alternate air source, such as an aerodynamic surface, by combining prior art elements according to known methods to yield predictable results or by applying a known technique to a known device ready for improvement to yield predictable results as taught by Dionne into the teachings of Otsuka because it does no more than yield predictable results of ensuring a favorable pressure differential within the laminar flow control duct, thereby reducing the amount of power needed to operate the arrangement by reducing the amount of power needed by the compressor to draw air into the laminar flow control duct, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Otsuka is silent regarding the converter being a variable speed constant frequency (VSCF) converter. 
However, Baker (Fig. 1) teaches an active laminar flow control arrangement, comprising: 
a variable speed constant frequency (VSCF) converter (converter 10, Col. 1 lines 5-7, “present invention relates to a variable speed cooling fan control particularly for use in cooling variable speed to constant frequency converters”) comprising a housing (see Fig. 1); 
a compressor (fan 14) coupled to the housing; 
an electric motor operably coupled to the compressor (see Fig. 1); and 
a laminar flow control duct coupled to the housing (cooling duct 12); 
wherein an airflow is received by the housing from the laminar flow control duct in response to the electric motor driving the compressor (see Fig. 1).
It would have been obvious to one skilled in the art at the time of the invention to include the variable speed constant frequency (VSCF) converter by simple substitution of one known element for another to obtain predictable results as taught by Baker into the teachings of Otsuka because it does no more than yield predictable results of providing a different type of converter, which is also well-known in the art, and which provides a useable constant frequency power as an output which can be used to power a multitude of devices, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Otsuka teaches a suction fan instead of a compressor. 
However, Pal (Fig. 1-4) teaches an active laminar flow control arrangement, comprising: 
a compressor (cabin air compressors (CACs) 12); 
an electric motor operably coupled to the compressor (CAC motor 28); and 
wherein an airflow is received in response to the electric motor driving the compressor (airflow 14).
It would have been obvious to one skilled in the art at the time of the invention to include the compressor to draw air rather than a suction fan by combining prior art elements according to known methods to yield predictable results as taught by Pal into the teachings of Otsuka because it does no more than yield predictable results of providing an alternate way to move the air through the system, with the added benefit that such an alteration allows for the airflow to further cool the electric motor (see Fig. 2), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 2, Otsuka in view of Dionne, Baker, and Pal teaches the active laminar flow control arrangement of claim 1, wherein the compressor compresses the airflow (Pal:  cabin air compressors (CACs) 12, wherein a compressor is understood to inherently compress airflow).

Regarding claim 3, Otsuka in view of Dionne, Baker, and Pal teaches the active laminar flow control arrangement of claim 2, wherein the airflow is received by the compressor from the housing in response to the electric motor driving the compressor (Otsuka:  see Fig. 4).

Regarding claim 4, Otsuka in view of Dionne, Baker, and Pal teaches the active laminar flow control arrangement of claim 3, wherein the airflow is received by the electric motor from the compressor in response to the electric motor driving the compressor (Pal:  see Fig. 2-3, Para. 16, “motor cooling flow 44 is drawn from the compressor inlet 16, enters at a motor inlet 65 and proceeds toward the first end 48 via a cooling conduit 67”, see Fig. 3, motor cooling flow 44 passes from CAC 12 to CAC motor 28).

Regarding claim 5, Otsuka in view of Dionne, Baker, and Pal teaches the active laminar flow control arrangement of claim 1, wherein the VSCF converter (Otsuka:  DC-DC converter 12) comprises a first plate (Otsuka:  heat radiating plate 15), a second plate (Otsuka:  heat radiating plate 14), and a fin core (Otsuka:  heat radiating fins 13) extending between the first plate and the second plate (Otsuka:  see Fig. 5).

Regarding claim 6, Otsuka in view of Dionne, Baker, and Pal teaches the active laminar flow control arrangement of claim 5, wherein the airflow flows across the fin core and provides cooling to the VSCF converter (Otsuka:  see Fig. 4-5).

Regarding claim 9, Otsuka in view of Dionne, Baker, and Pal teaches the active laminar flow control arrangement of claim 3, further comprising a duct coupled between the housing and the compressor whereby the airflow is directed from the VSCF converter and the compressor (Otsuka:  see Fig. 4, duct 25).

Regarding claim 10, Otsuka (Fig. 1-10) teaches a cooling arrangement comprising: 
a surface of [a vehicle] (rear parcel shelf 9); 
a laminar flow control duct (suction duct 10), wherein the surface comprises [an orifice] whereby the laminar flow control duct is in fluid communication with the surface (see Fig. 2, airflow enters suction duct 10 through an orifice in rear parcel shelf 9); 
a converter (DC-DC converter 12) comprising a plurality of electronic components (DC-DC converter 12 is understood to be made up of a plurality of electronic components) disposed in a housing (frame 21) , wherein the laminar flow control duct is coupled to the housing (see Fig. 2, suction duct 10 is coupled to DC-DC converter 12 and its housing); 
a compressor (suction fan 11) coupled to the housing (see Fig. 4); and 
an electric motor operably coupled to the compressor (for suction fan 11 to run it must inherently have a motor); 
wherein the cooling arrangement is configured to receive an airflow from the surface (see Fig. 2, airflow enters suction duct 10 through an orifice in rear parcel shelf 9), and 
the airflow (see unlabeled arrows shown in Fig. 2 and 4) is drawn from the surface into the laminar flow control duct, from the laminar flow control duct into the housing, and from the housing into the compressor in response to the electric motor driving the compressor (see Fig. 2 and 4-5, unlabeled arrows flow from the electrical packaging unit 7 into the air conditioner inverter 5 and then into the suction fan 11, wherein the electrical packaging unit 7 has frame 21 as the housing, when the suction fan 11 is operated).
Otsuka is silent regarding 
an aerodynamic surface of an aircraft; 
a laminar flow control duct, wherein the aerodynamic surface comprises a plurality of orifices whereby the laminar flow control duct is in fluid communication with the aerodynamic surface; 
wherein the laminar flow control duct is configured to receive an airflow from the aerodynamic surface. 
However, Dionne (Fig. 4A-B) teaches a cooling arrangement comprising: 
an aerodynamic surface of an aircraft (exterior surface 18 of the nacelle compartment 16); 
a laminar flow control duct (alternate heat exchanger inlet duct 46), wherein the aerodynamic surface comprises a plurality of orifices whereby the laminar flow control duct is in fluid communication with the aerodynamic surface (see Fig. 4A-B, alternate heat exchanger inlet duct 46 is shown to have a grate which forms a plurality of orifices whereby the duct is in fluid communication with the exterior surface 18 of the nacelle compartment 16); 
wherein the laminar flow control duct is configured to receive an airflow from the aerodynamic surface (see airflow arrows in Fig. 4A). 
It would have been obvious to one skilled in the art at the time of the invention to include an alternate air source, such as an aerodynamic surface, by combining prior art elements according to known methods to yield predictable results or by applying a known technique to a known device ready for improvement to yield predictable results as taught by Dionne into the teachings of Otsuka because it does no more than yield predictable results of ensuring a favorable pressure differential within the laminar flow control duct, thereby reducing the amount of power needed to operate the arrangement by reducing the amount of power needed by the compressor to draw air into the laminar flow control duct, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Otsuka is silent regarding the converter being a variable speed constant frequency (VSCF) converter. 
However, Baker (Fig. 1) teaches a cooling arrangement, comprising: 
a variable speed constant frequency (VSCF) converter (converter 10, Col. 1 lines 5-7, “present invention relates to a variable speed cooling fan control particularly for use in cooling variable speed to constant frequency converters”) comprising a housing (see Fig. 1); 
a compressor (fan 14) coupled to the housing; 
an electric motor operably coupled to the compressor (see Fig. 1); and 
wherein an airflow is received by the housing from the laminar flow control duct in response to the electric motor driving the compressor (see Fig. 1).
It would have been obvious to one skilled in the art at the time of the invention to include the variable speed constant frequency (VSCF) converter by simple substitution of one known element for another to obtain predictable results as taught by Baker into the teachings of Otsuka because it does no more than yield predictable results of providing a different type of converter, which is also well-known in the art, and which provides a useable constant frequency power as an output which can be used to power a multitude of devices, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Otsuka teaches a suction fan instead of a compressor. 
However, Pal (Fig. 1-4) teaches a cooling arrangement, comprising: 
a compressor (cabin air compressors (CACs) 12); 
an electric motor operably coupled to the compressor (CAC motor 28); and 
wherein an airflow is received in response to the electric motor driving the compressor (airflow 14).
It would have been obvious to one skilled in the art at the time of the invention to include the compressor to draw air rather than a suction fan by combining prior art elements according to known methods to yield predictable results as taught by Pal into the teachings of Otsuka because it does no more than yield predictable results of providing an alternate way to move the air through the system, with the added benefit that such an alteration allows for the airflow to further cool the electric motor (see Fig. 2), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 11, Otsuka in view of Dionne, Baker, and Pal teaches the cooling arrangement of claim 10, wherein the compressor is in fluid communication with the housing (Otsuka:  see Fig. 4).

Regarding claim 12, Otsuka in view of Dionne, Baker, and Pal teaches the cooling arrangement of claim 11, wherein the electric motor is in fluid communication with the housing (Pal:  see Fig. 2-3, Para. 16, “motor cooling flow 44 is drawn from the compressor inlet 16, enters at a motor inlet 65 and proceeds toward the first end 48 via a cooling conduit 67”, see Fig. 3, motor cooling flow 44 passes from CAC 12 to CAC motor 28).

Regarding claim 13, Otsuka in view of Dionne, Baker, and Pal teaches the cooling arrangement of claim 12, wherein the airflow is received by the electric motor from the compressor in response to the electric motor driving the compressor (Pal:  see Fig. 2-3, Para. 16, “motor cooling flow 44 is drawn from the compressor inlet 16, enters at a motor inlet 65 and proceeds toward the first end 48 via a cooling conduit 67”, see Fig. 3, motor cooling flow 44 passes from CAC 12 to CAC motor 28).

Regarding claim 14, Otsuka in view of Dionne, Baker, and Pal teaches the cooling arrangement of claim 13, wherein the airflow provides cooling to the VSCF converter in response to the airflow flowing through the housing (Otsuka:  see Fig. 2 and 4-5, unlabeled arrows flow from the electrical packaging unit 7 into the air conditioner inverter 5 and then into the suction fan 11, wherein the electrical packaging unit 7 has frame 21 as the housing, when the suction fan 11 is operated).

Regarding claim 15, Otsuka in view of Dionne, Baker, and Pal teaches the cooling arrangement of claim 14, further comprising a first duct coupled between the housing and the compressor (Otsuka:  see Fig. 4, duct 25).

Regarding claim 16, Otsuka in view of Dionne, Baker, and Pal teaches the cooling arrangement of claim 15, further comprising a second duct coupled between the compressor and the electric motor whereby the airflow is received by the electric motor from the compressor (Pal:  cooling conduit 67).

Regarding claim 17, Otsuka in view of Dionne, Baker, and Pal teaches the cooling arrangement of claim 16, further comprising a third duct coupled between the compressor and the electric motor whereby the airflow is recirculated from the electric motor to the compressor (Pal:  see Fig. 2, bearing cooling flow 42 flows from the CAC motor 28 through the bearing cooling flow exit 56 into the mixing chamber 58 formed at the CAC 12).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (Published U.S. Patent Application No. 20070000231) in view of Dionne (U.S. Patent No. 6651929), Baker (U.S. Patent No. 6236184), and Pal et al. (Published U.S. Patent Application No. 20170175748) as applied to claim 1 above, and further in view of Wilkinson et al. (Published U.S. Patent Application No. 20130113222).
Regarding claim 7, Otsuka in view of Dionne, Baker, and Pal teaches the active laminar flow control arrangement of claim 1, wherein the VSCF converter is configured to convert a variable frequency power to a three-phase constant frequency power (Baker:  Col. 2 lines 46-59, “An example of a converter which can be used for the converter 10 is illustrated in FIG. 2. A generator 20, which may be driven by an input drive shaft 22, generates AC at an AC output 24. The input drive shaft 22 may be driven, for example, by an engine of an aircraft which has a variable speed. Because of this variable speed, the frequency of the AC on the AC output 24 varies. The converter 10 is arranged to convert the variable speed of the input drive shaft 22 to a constant frequency AC output. Accordingly, the AC on the AC output 24 is rectified by a rectifier 26 in order to produce DC on DC rails 28. An inverter 30 inverts the DC on the DC rails 28 to AC on an AC output 32. The inverter 30 may be controlled so that the AC on the AC output 32 has a constant frequency” and Col. 2 lines 63-65, “to produce constant frequency multi-phase AC on the AC output 32. For example, the AC on the AC output 32 may be three-phase AC”).
Baker does not explicitly state that the input variable frequency power is a three-phase variable frequency power. 
However, Wilkinson teaches a VSCF converter (Para. 3, “variable-speed, constant-frequency (VSCF) power generating system”) which is configured to convert a three-phase variable frequency power to a three-phase constant frequency power (Para. 3, “In a power conversion system, such as a variable-speed, constant-frequency (VSCF) power generating system, a generator, typically a brushless, three-phase synchronous generator, is operated in a generating mode to convert variable-speed motive power supplied by a prime mover into variable-frequency alternating current (AC) power. The prime mover may be, for example, a gas turbine engine of an aircraft. In some cases, the variable-frequency AC power produced by the generator is transmitted to a rectifier where it is rectified and provided as a direct current (DC) signal over a DC link to an inverter. The inverter may then invert the DC signal on the DC link into constant-frequency AC power for supply over a load bus to one or more AC loads”). 
It would have been obvious to one skilled in the art at the time of the invention that the power input into the VSCF converter could be three-phase power, as there are a limited number of input options, and such an element would merely be choosing from a finite number of identified, predictable options, as taught by Wilkinson into the teachings of Baker because it does no more than yield predictable results of providing a known input to the VSCF converter, wherein there are a limited number of options, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 8, Otsuka in view of Dionne, Baker, Pal, and Wilkinson teaches the active laminar flow control arrangement of claim 7, wherein the three-phase variable frequency power is received from a generator that is driven by a gas turbine engine (Baker:  Col. 2 lines 47-51, “A generator 20, which may be driven by an input drive shaft 22, generates AC at an AC output 24. The input drive shaft 22 may be driven, for example, by an engine of an aircraft which has a variable speed”; Wilkinson:  Para. 3, “convert variable-speed motive power supplied by a prime mover into variable-frequency alternating current (AC) power. The prime mover may be, for example, a gas turbine engine of an aircraft”).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (Published U.S. Patent Application No. 20070000231) in view of Baker (U.S. Patent No. 6236184), Pal et al. (Published U.S. Patent Application No. 20170175748), and Dionne (U.S. Patent No. 6651929).
Regarding claim 18, Otsuka (Fig. 1-10) teaches a method for cooling a converter (DC-DC converter 12), comprising: 
driving, by an electric motor, a compressor (suction fan 11, for suction fan 11 to run it must inherently have a motor); 
receiving, by a laminar flow control duct (suction duct 10), the airflow from a surface (rear parcel shelf 9) in response to the compressor being driven by the electric motor (see Fig. 2 and 4-5, unlabeled arrows flow from the suction duct 10 into the battery case 8 and then into the electrical packaging unit 7, wherein the electrical packaging unit 7 has frame 21 as the housing, when the suction fan 11 is operated), wherein the surface comprises a orifice whereby the laminar flow control duct is in fluid communication with the surface (see Fig. 2, airflow enters suction duct 10 through an orifice in rear parcel shelf 9); 
receiving, by the converter, the airflow in response to the compressor being driven by the electric motor (see Fig. 2 and 4-5, unlabeled arrows flow from the electrical packaging unit 7 into the air conditioner inverter 5 and then into the suction fan 11, wherein the electrical packaging unit 7 has frame 21 as the housing, when the suction fan 11 is operated); and 
cooling, by the airflow, the converter in response to the airflow being received by the converter (Title, “Cooling apparatus for vehicle electrical packaging unit”).
Otsuka is silent regarding the converter being a variable speed constant frequency (VSCF) converter. 
However, Baker (Fig. 1) teaches a method for cooling a variable speed constant frequency (VSCF) converter, comprising: 
driving, by an electric motor, a compressor (fan 14 and unlabeled motor shown in Fig. 1); 
receiving, by the VSCF converter, the airflow in response to the compressor being driven by the electric motor (see Fig. 1, converter 10 receives airflow); and 
cooling, by the airflow, the VSCF converter in response to the airflow being received by the VSCF converter (Col. 1 lines 5-7, “present invention relates to a variable speed cooling fan control particularly for use in cooling variable speed to constant frequency converters”).
It would have been obvious to one skilled in the art at the time of the invention to include the variable speed constant frequency (VSCF) converter by simple substitution of one known element for another to obtain predictable results as taught by Baker into the teachings of Otsuka because it does no more than yield predictable results of providing a different type of converter, which is also well-known in the art, and which provides a useable constant frequency power as an output which can be used to power a multitude of devices, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Otsuka teaches a suction fan instead of a compressor. 
However, Pal (Fig. 1-4) teaches a method for cooling, comprising: 
driving, by an electric motor (CAC motor 28), a compressor (cabin air compressors (CACs) 12); 
compressing, by the compressor, an airflow in response to the compressor being driven by the electric motor (see Fig. 2). 
It would have been obvious to one skilled in the art at the time of the invention to include the compressor to draw air rather than a suction fan by combining prior art elements according to known methods to yield predictable results as taught by Pal into the teachings of Otsuka because it does no more than yield predictable results of providing an alternate way to move the air through the system, with the added benefit that such an alteration allows for the airflow to further cool the electric motor (see Fig. 2), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Otsuka is further silent regarding receiving, by a laminar flow control duct, the airflow from an aerodynamic surface of an aircraft, wherein the aerodynamic surface comprises a plurality of orifices whereby the laminar flow control duct is in fluid communication with the aerodynamic surface. 
However, Dionne (Fig. 4A-B) teaches receiving, by a laminar flow control duct (alternate heat exchanger inlet duct 46), the airflow from an aerodynamic surface of an aircraft (exterior surface 18 of the nacelle compartment 16), wherein the aerodynamic surface comprises a plurality of orifices whereby the laminar flow control duct is in fluid communication with the aerodynamic surface (see Fig. 4A-B, alternate heat exchanger inlet duct 46 is shown to have a grate which forms a plurality of orifices whereby the duct is in fluid communication with the exterior surface 18 of the nacelle compartment 16). 
It would have been obvious to one skilled in the art at the time of the invention to include an alternate air source, such as an aerodynamic surface, by combining prior art elements according to known methods to yield predictable results or by applying a known technique to a known device ready for improvement to yield predictable results as taught by Dionne into the teachings of Otsuka because it does no more than yield predictable results of ensuring a favorable pressure differential within the laminar flow control duct, thereby reducing the amount of power needed to operate the arrangement by reducing the amount of power needed by the compressor to draw air into the laminar flow control duct, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 19, Otsuka in view of Baker, Pal, and Dionne teaches the method of claim 18, further comprising receiving, by the VSCF converter, the airflow prior to the airflow being compressed by the compressor (Otsuka:  see Fig. 4, the airflow would pass by the DC-DC converter 12 prior to entering the suction fan 11).

Regarding claim 20, Otsuka in view of Baker, Pal, and Dionne teaches the method of claim 19, further comprising receiving, by the electric motor, the airflow subsequent to the airflow being compressed by the compressor (Pal:  see Fig. 2-3, Para. 16, “motor cooling flow 44 is drawn from the compressor inlet 16, enters at a motor inlet 65 and proceeds toward the first end 48 via a cooling conduit 67”, see Fig. 3, motor cooling flow 44 passes from CAC 12 to CAC motor 28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/            Examiner, Art Unit 3762 

/STEVEN B MCALLISTER/             Supervisory Patent Examiner, Art Unit 3762